                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JORGE CALDERON-CANAS,                            )
ID # 47523-177,                                  )
                Movant,                          )
vs.                                              )   No. 3:13-CR-466-M(5)
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the Motion to Reduce Sentence under Residual Clause of the Armed Career

and Career Offender under 18 U.S.C. § 3582(c), received on May 24, 2016 (doc. 371), is DENIED.

       SIGNED this 10th day of December, 2018.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
